MARY'S OPINION HEADING                                           








                NO. 12-07-00419-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
ALFREDO
MILTON 
WATHEN
RUIZ, ET AL.,    §          APPEAL FROM THE 145TH
APPELLANTS
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
STEWART
MINERAL 
CORPORATION,
ET AL.,   §          NACOGDOCHES COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of jurisdiction
pursuant to Texas Rule of Appellate Procedure 42.3(a).  The trial court’s judgment was signed on
August 3, 2007.  Under rule of appellate
procedure 26.1(a), unless Appellants timely filed a motion for new trial or
other postjudgment motion that extended the appellate deadlines, their notice
of appeal was due to have been filed “within 30 days after the judgment [was]
signed,” i.e., September 3, 2007.




            Appellants filed a motion for new trial on August 30,
2007.  See Tex. R. Civ. P. 329b(a) (motion for new trial to be filed
within thirty days after judgment signed). 
Thus, Appellants’ time for filing their notice of appeal was extended to
November 1, 2007.  See Tex. R. App. P. 26.1(a) (timely filed
motion for new trial extends time for filing notice of appeal to ninety days
after judgment signed).  On November 27,
2007, Appellants filed a motion in this court requesting until November 14, 2007
to file their notice of appeal.  In their
motion, Appellants allege that they deposited their notice of appeal, properly
addressed to the Nacogdoches County District Clerk, in care of the United
States Postal Service on October 17, 2007. 
Appellants later learned that the district clerk was unable to locate
their notice of appeal and forwarded a copy of the notice to the district
clerk.  That notice was filed on November
14, 2007, which was thirteen days after their notice of appeal was due.             An
appellate court may extend the time to file a notice of appeal if, within
fifteen days after the deadline for filing the notice, the party files in the
appellate court a motion complying with Texas Rule of Appellate Procedure
10.5(b).  In the instant case, Appellants
filed their motion for extension of time on November 27, 2007.  Under Rule 10.5(b), the motion must have been
filed not later than November 16, 2007. 
Because it was not, the motion is untimely.
            Appellants’ motion for extension of time to file their
notice of appeal is overruled.  Because
this court is not authorized to extend the time for perfecting an appeal except
as provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed
for want of jurisdiction. See Tex.
R. App. P. 42.3(a).  
Opinion
delivered December 12, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)